Jordan, Presiding Judge,
dissenting. I cannot agree, under the facts of this case, that we can say as a matter of law that the trial judge abused his discretion in setting aside the default judgment. I would affirm.
While I .agree that Code Ann. § 110-404 is not applicable here and that the discretion of the trial court to open a default is greater before final judgment than after, we have here a motion to vacate a default judgment made at the same term of court, and in such situation the trial court retains plenary control over the judgment and it may be set aside for any legal and satisfactory reason.
“Until the final adjournment of the term at which a judgment by default has been entered, the court has such control thereof that it may, for any legal and satisfactory reason, set the same aside. It follows that even in a court where a final judgment may be rendered at the first term, the judge may, in his discretion and upon a proper showing at such term, set aside either a *519judgment by default or a final judgment entered thereon.” Cooley v. Tybee Beach Co., 99 Ga. 290 (25 SE 691); McMillan v. Barton, 18 Ga. App. 458 (89 SE 535.).
“Courts of record retain plenary control over orders and judgments during the term at which they are made, and, in the exercise of a sound discretion, may revise or vacate them.” East Side Lumber &c. Co. v. Barfield, 193 Ga. 273, 276 (18 SE2d 492). “A superior court retains plenary control over judgments entered during the term in which they are entered, and in the exercise of a sound discretion may revoke them, and such discretion will not be controlled unless manifestly abused.” Hunter v. Gillespie, 207 Ga. 574 (63 SE2d 404). See also Kimsey v. Caudell, 109 Ga. App. 271 (135 SE2d 903).
A long line of cases, cited in Haynes v. Smith, 99 Ga. App. 433, 437 (108 SE2d 772), holds that the statutes providing for the opening of defaults should be given a liberal construction, in the promotion of justice and the establishment of truth, and that the discretion of the trial judge in such cases will not be interfered with by this court unless manifestly abused. This same liberality should be applied when the motion to vacate judgment is made within the time during which the court still has plenary control.
In this case the motion to set aside the default and vacate the judgment was made within a few weeks and at the same term in which the judgment was rendered, the defendant offered to plead instanter certain meritorious defenses, declared herself ready for trial and paid all accrued costs. Upon the hearing the defendant set forth certain reasons for excusable neglect in having failed to answer and plead within the time provided by law. The trial judge, exercising a discretion authorized by law, found that “good and sufficient cause has been shown” by the defendant.
Appellate courts, already burdened with an overflow of cases involving substantial and meritorious questions, should not encourage appeals reviewing rulings based upon the discretion of trial judges. The very purpose of statutes giving broad discretion to trial judges in matters such as this is to vest authority at the level where justice to all parties can best be determined. *520When that determination is made after a full hearing, appellate courts should disturb such findings with extreme reluctance and only where the vested discretion is clearly, patently and- manifestly abused.
In my opinion, based on the showing made here, the trial judge -did not manifestly abuse his discretion in vacating the judgment and allowing the defendant-to file defensive pleadings.
I am authorized to state that Chief Judge Felton and Judge Quillian-concur in this dissent.